Citation Nr: 9914614	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
penile Staphylococcus aureus infection.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss disability.

3.  Entitlement to an increased rating for tuberculosis 
pleurisy, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for otitis media 
with tinnitus, left ear, status post tympanoplasty and 
mastoidectomy, to include whether a separate disability 
evaluation is warranted for tinnitus.

5.  Entitlement to an increased rating for cystic intertrigo 
currently affecting the groin and gluteal cleft, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
April 1986.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record that with respect to the 
increased rating claims for tuberculosis pleurisy, otitis 
media residuals, and hearing loss disability, the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question with regard to any of the claims.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Competent evidence attributing a current penile skin 
disorder to a penile Staphylococcus aureus infection in 
service has not been presented.

2.  Hearing loss disability is manifested by an average pure 
tone threshold between 71 and 73 decibels on the left.  
Discrimination ability is between 60 and 62 percent on the 
left.

3.  Tuberculosis pleurisy is manifested by no more than a 
moderate condition with pain on deep breathing and some 
exertion.

4.  The appellant's service-connected tinnitus has been 
recognized as a symptom of the perforation of the left 
tympanic membrane and subsequent tympanoplasty and 
mastoidectomy, and it is manifested by constant ringing.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a 
penile Staphylococcus aureus infection is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for hearing 
loss disability in the left ear have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §  4.7, Part 4, 
Diagnostic Code 6100 (1998).

3.  Tuberculosis pleurisy is no more than 10 percent 
disabling. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 6811, 6731-6845 (1998).

4.  The criteria for a compensable evaluation for otitis 
media with tinnitus, status post tympanoplasty and 
mastoidectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.87a, Diagnostic 
Code 6200 (1998).

5.  The criteria for the assignment of a separate 10 percent 
disability rating for tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for Residuals of a Penile Staphylococcus 
aureus Infection

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant testified before the Board in December 1998.  
He had a penile Staphylococcus aureus infection in service.  
He is not receiving treatment for it anymore.  He did not 
know if it was a reaction to the antibiotics he was currently 
on, but sometimes the shaft has gotten red and then when he 
puts cream on it the redness disappears.  He has no drainage 
or painful urination.  After the infection he was left with 
black marks, scars.  When he uses it, a little breaks off and 
then it bleeds.

Service medical records were reviewed.  His genitourinary 
system was normal at the time of his enlistment examination 
in July 1974.  He complained of urethral discharge in July 
1975 and acute urethritis was diagnosed.  In November 1978, 
he complained of a sore on his penis that was not painful to 
the touch.  Two small sores were noted on the left side.  A 
questionable Staphylococcus aureus infection was indicated.  
In a December 1978 follow-up note, the appellant stated the 
lesions were improving on the prescribed regimen.  
Examination revealed several eschar-covered lesions on the 
shaft with minimal erythema and edema.  They were assessed as 
Staphylococcus aureus penile lesions.  A January 1979 note 
indicated no growth for gonococcus and "Staph coag" 
negative.  An April 1981 consultation noted a complaint of 
active, oozing lesions on the penis that were felt to 
possibly be secondary to tetracycline ingestion.  They were 
described as inflammatory lesions with bluish-violaceous 
discoloration in the surrounding area.

An August 1986 VA examination reported a normal condition of 
his genitourinary system and his skin.  His groin was 
examined in January 1993 for a skin rash and no abnormality 
was reported regarding the skin of his penis.

A VA dermatology examination was conducted in June 1993.  
Erythematous, scaling plaques were noted in the groin area 
with large striae on the left.  No skin disorder regarding 
the penis was identified.  His groin was examined in October 
1993 with regard to the skin rash and no notation regarding 
the skin of his penis was made.

There is competent evidence of a penile Staphylococcus aureus 
infection in service in December 1978.  Inflammatory lesions 
with bluish-violaceous discoloration were noted in the 
surrounding area as of April 1981.  However, these lesions 
were not attributed to a Staphylococcus aureus infection.  
After December 1978/January 1979 there are no other 
references to the Staphylococcus aureus infection.  There are 
no other references through the end of the appellant's 
service in April 1986 for any penile lesions or residuals of 
the Staphylococcus aureus infection. 

The claim lacks competent evidence of a current disability 
that is linked to the inservice infection.  The Board has 
noted the appellant's testimony.  Lay testimony is competent 
only when it regards features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  He lacks the medical expertise both to 
diagnose his skin condition and relate it to the inservice 
infection.

The Board's finding is supported by the lack of competent 
medical opinion that describes any penile lesions or 
residuals of the Staphylococcus aureus infection after 
service even during examinations of the area in question.  
The appellant as a lay person is not competent to determine 
whether any skin condition that he observed since service is 
medically related to an inservice infection.

The appellant was given notice at the time of the hearing 
and 60 days to present competent medical opinion regarding a 
current disability.  He has failed to provide such evidence.  
Accordingly, the Board finds his claim to be not well 
grounded.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant  has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well 
grounded claim.  The result is the same.  Further, the 
appellant was adequately informed of the deficiencies in the 
evidence by the RO and by this Board Member during his 
hearing, and he has not identified or provided any other 
competent evidence that would complete the application.


Increased Ratings Claims

The claims are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his service-connected disabilities are worse.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claims under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from multiple VA examinations 
and private medical providers identified by the appellant.  
The appellant testified before the RO in March 1995 and 
before the Travel Board in December 1998.  Furthermore, there 
is no indication from the appellant or his representative 
that there is outstanding evidence which would be relevant to 
these claims.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claims on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Hearing Loss Disability

Service connection for a left-sided hearing loss disability 
was granted in a September 1986 rating decision and a 
noncompensable evaluation was assigned.  The noncompensable 
evaluation was confirmed and continued in subsequent rating 
decisions.

In summary, the appellant has contended in testimony that he 
can only hear out of his right ear.  A prescribed hearing aid 
did not help much.  He can hear sounds but cannot understand 
words.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 18, 
1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  To 
evaluate the degree of disability from unilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).  Since the appellant is service 
connected for only one ear, the extent of impairment due to 
the non-service-connected ear may not be considered in the 
evaluation (absent total bilateral deafness).  38 C.F.R. 
§ 4.14 (1998); Boyer v. West, 11 Vet. App. 477 (1998).

On the authorized audiological evaluation in June 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
X
X
X
X
LEFT
X
55
75
80
75

Speech audiometry revealed speech recognition ability of 60 
percent in the left ear.

On the authorized audiological evaluation in May 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
X
X
X
X
LEFT
X
60
70
85
75

Speech audiometry revealed speech recognition ability of 62 
percent in the left ear.

The United States Court of Veterans appeals has noted that 
the assignment of disability ratings for hearing impairment 
are derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 0 
percent disability evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 6100.  The Board concludes that there is no conflict in 
the evidence.  However, the preponderance of the evidence is 
against the claim, and an increased evaluation is not 
warranted.  The appellant's testimony does not serve a basis 
for the award of an increased evaluation.  38 U.S.C.A. 
§ 5107, Lendenmann, 3 Vet. App. at 349.


Tuberculosis Pleurisy

Service connection for tuberculosis pleurisy was granted in a 
September 1986 rating decision and a 10 percent evaluation 
was assigned.  The appellant has appealed a subsequent rating 
decision that confirmed and continued the 10 percent 
evaluation.

The appellant provided testimony and statements in support of 
his claim.  In summary, he contends that he still requires 
treatment for the pleurisy.  He cannot run, exercise or even 
sneeze without pain.  He cannot satisfy his wife because he 
becomes short of breath and has sharp pain during lovemaking.

The appellant has been diagnosed with tuberculosis pleurisy.  
The RO has considered the disability and evaluation on the 
basis of Diagnostic Codes 6600, 6731, 6811 and 6845.  Codes 
6600 and 6845 are currently rated in the same manner.

The criteria for evaluating the respiratory system changed in 
1996.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110.  Thus, the Board will lay out both the pre-1996 
criteria and Diagnostic Code 6811 and the post 1996 criteria 
for the benefit of comparing them.  The pre-1996 criteria and 
the applicable ratings for evaluating purulent pleurisy are 
as follows:

Following intrapleural or extrapleural pneumolysis, a 100 
percent disability rating was warranted.  When in addition to 
the findings and symptoms outlined under "severe" there was 
persistent underweight, with marked weakness and fatigability 
on slight exertion, an 80 percent disability evaluation was 
assigned for a very severe condition.  A 60 percent 
disability evaluation was assigned for a severe condition, 
with extensive pleural or pleuropericardial adhesions, marked 
restriction of respiratory excursions and chest deformity, 
intractable to treatment.  A 30 percent disability rating was 
assigned for a moderately severe condition, with residual 
marked dyspnea or cardiac embarrassment on moderate exertion.  
A 10 percent disability rating was warranted for a moderate 
condition, with some embarrassment of respiratory function.

The post-1996 criteria and the applicable ratings for 
evaluating restrictive lung disease (diagnostic codes 6840 
through 6845) are as follows:

With FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, a 	100 percent evaluation is warranted.

With FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40 to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), a 60 percent evaluation is 
warranted.

With FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56 to 65 percent predicted, a 30 
percent evaluation is warranted.

With FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) 66 to 80 percent predicted, a 10 
percent evaluation is warranted.

Where the requirements for a 10 percent rating are not met, a 
noncompensable evaluation is assigned.

He reported left breast pain with cough or deep breath in 
January 1993 and chronic left pleurisy was diagnosed.  A 
January 1993 chest X-ray showed minimal pleural parenchymal 
scarring in the left lung area.  No infiltrate or effusion 
was seen.  The heart was within normal limits in size.

In March 1993 VA Medical Center notes, the appellant 
complained of left pleuritic chest pain for 10 years.  He had 
a frequent, productive cough for 2 weeks with chills, loose 
stools and muscle aches but was getting better with 
Robitussin.  He had no shortness of breath at that time.  He 
reported left-sided chest pain with sneezing.  The heart 
exhibited a regular rhythm and rate and was without murmur.

In June 1993 VA Medical Center notes he reported pleuritic 
chest pain.  A VA examination was conducted in June 1993.  
The appellant reported that since his discharge from service 
he had pain in the left side of his chest especially with 
deep breathing, coughing, sneezing and with some movements of 
the left arm.  It was difficult for him to do regular routine 
duties and perform on the job.  He denied any cough, fever, 
weight loss or any night sweats.  The pain can be sudden and 
sharp or persistent and dull.  Inspection of the chest wall 
was within normal limits.  Percussion was within normal 
limits.  Air entry was fair.  No rales or rhonchi were noted.  
The heart was normal  With deep breathing, the appellant 
complained of pain in the left side of the chest, overlying  
and below the left armpit area.  With movement of the left 
arm he also complained of pain in the lower armpit area.  
Pulmonary function tests were reported as: FVC- 85 percent; 
FEV 1- 84 percent; FEV 3- 80 percent; FEV 1/ FVC- 100 
percent; FEV 3/ FVC- 96 percent.  These tests were reported 
as normal.  Associated chest X-rays revealed clear lung 
fields bilaterally with the exception of some coarsening of 
the interstitial markings in the bases and a few linear scars 
in the right middle lobe.  The mediastinal and cardiac 
silhouettes were normal.  There had been no changes since the 
January 1993 report.  The diagnosis was a history of 
tuberculosis pleurisy that was presently stable.

Spirometry was normal in August 1993.  He had chest pain 
nightly with sleep, breathing and certain positions.

In December 1993 VA Medical Center notes, the appellant 
reported his pleuritic chest pain was about the same.  He 
could walk 2-3 miles without problems.  His lungs were clear 
to auscultation.  The complaints continued in January 1994 
notes.

After comparing the pre-1996 criteria to the post-1996 
criteria, the Board has considered the appellant's 
disability under the old criteria in light of the fact that 
it is clearly more favorable to the appellant.  Under the 
post-1996 criteria, his respiratory function does not 
warrant an increased evaluation.  The Board has considered 
the appellant's testimony.  Lay testimony is competent only 
when it regards features or symptoms of injury or illness, 
but may not be relied upon for establishing a medical 
diagnosis.  Layno, at. 465. 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, 
the training and experience of the medical personnel makes 
their findings more probative as to the extent of the 
disability.  There is no evidence of cardiac involvement.  
There is no evidence of any respiratory compromise.  Rather 
the pulmonary function tests were interpreted as normal.  
The Board acknowledges that the appellant has pain on the 
left side of his chest and has had it as a residual of his 
inservice tuberculosis infection- this has been service 
connected.  However, under the criteria, without evidence of 
marked dyspnea, or any cardiac embarrassment with exertion, 
a higher evaluation is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to 
be resolved.  In regard to his decreased ability to please 
his wife, ratings are based on impairment of earning 
capacity ability.  His statements do not reflect an 
impairment of earning ability or provide any basis to award 
an increased evaluation under the old or new criteria.



Otitis Media with Tinnitus

Service connection for left otitis media, status post 
tympanoplasty and mastoidectomy was granted in September 1986 
and a noncompensable evaluation was assigned.  In February 
1993, the appellant filed a claim for an increased rating and 
contended that he experienced pain and tinnitus in that ear.  
In a November 1993 rating decision, the RO confirmed and 
continued the noncompensable evaluation for residuals of the 
left otitis media and as a separate consideration, denied 
service connection for tinnitus.  In April 1998, the RO 
granted service connection for left ear tinnitus as part of 
the previously service connected otitis media and continued 
the noncompensable evaluation.  A separate evaluation for 
tinnitus and otitis media was denied.

The appellant has contended in testimony and other statements 
that his left otitis media with tinnitus, status post 
tympanoplasty and mastoidectomy warrants a compensable 
evaluation.  He further contends that tinnitus should be 
separately rated from the residuals of the otitis media and 
surgery in service and/or that they should be compensably 
rated.  In summary, the tinnitus began with the first otitis 
media infection and became worse after the surgery.  Now it 
bothers him most of the time.  It can wake him up from 
sleeping.  He was not taking any medications for pain or 
infection regarding the otitis media.  He has no drainage 
like before the operation in service.  He has denied any head 
injury.

The appellant is rated under Diagnostic Code 6200 for 
chronic, suppurative otitis media.  During the continuance of 
the suppurative process, a 10 percent evaluation is 
warranted.  A note indicates that this rating is to be 
combined with ratings for loss of hearing.

The Board has also reviewed the various Diagnostic Codes to 
determine if a compensable evaluation could be assigned under 
another applicable code.  The Board notes that perforation of 
the tympanic membrane under Diagnostic Code 6211 does not 
provide for a compensable evaluation.  Diagnostic Code 6260 
for tinnitus provides that if it is persistent as a symptom 
of head injury, concussion or acoustic trauma, a 10 percent 
evaluation is warranted.

In service, the appellant first reported ear problems after 
swimming.  A subsequent examination discovered a perforated 
left tympanic membrane.  He underwent a tympanoplasty and 
mastoidectomy for the perforated left eardrum in 1978.  He 
repeatedly denied any history of acoustic or physical trauma 
to the left ear.  In February 1983 records he denied noise 
exposure and tinnitus, in addition to a history of otorrhea 
or hearing loss.  In December 1985 he complained of 
occasional tinnitus.

A May 1993 audiological evaluation diagnosed mild-profound 
sensory hearing loss on the left.  Auditory brainstem 
response testing was scheduled as a follow-up to a complaint 
of tinnitus on the left.  This testing was reported in June 
1993.  The impression was a normal auditory brainstem 
response consistent with a cochlear site of the lesion. 

In a June 1993 VA examination, the appellant reported that 
had developed chronic drainage particularly in the left ear 
in service and developed a perforation.  He had surgery on 
the left ear and since then his drainage has stopped.  Since 
the surgery he had occasional tinnitus but denied any 
vertigo.  On examination the auricles were normal.  The ear 
canals were normal.  There was evidence of fibrosis in the 
left eardrum.  The tympanic middle ear appeared to be 
physiologic.  There was no evidence of mastoid disease or any 
inner ear disease.  There was a normal tympanogram.  In a 
separate June 1993 examination, the appellant indicated that 
tinnitus began with the perforated left eardrum.  He 
described it as periodic (3-5 times per week).  He further 
described it as a high-pitched ringing and mild to severe.  
He found it irritating and it interfered with his ability to 
read and concentrate.  No air-bone gaps were measured in the 
left ear, although the acoustic reflex pattern was consistent 
with a conductive pathology in the left ear.

In a May 1997 VA examination the appellant indicated that the 
tinnitus began in service.  He reported periodic ear pain.  
It was only on the left.  He described it as constant.  He 
noticed it mostly in the quiet and it gave him a headache.  
He described it as a high-pitched whine.  A small conductive 
component was present in the left ear.  Tympanometry was 
consistent with an intact eardrum with a normal middle ear 
pressure.

In a January 1998 addendum, a VA examiner was asked to 
provide an opinion as to the etiology of the appellant's 
tinnitus.  The record and previous findings were reviewed.  
It was conceivable that the tinnitus could be related to 
multiple factors and it would be difficult at this time to 
determine which of these factors was significant.  However, 
given that he had a history of loud noise exposure as well as 
ear infections and/or aging factors, it was conceivable that 
any or all of these could be related to the ringing in his 
ears.

The preponderance of the evidence is against a compensable 
evaluation under Diagnostic Code 6200 for otitis media since 
the medical evidence as well as the appellant's testimony 
clearly establishes that the suppurative process was 
ameliorated by the inservice surgery. 

The final question before the Board on this issue is whether 
tinnitus warrants a separate evaluation from service 
connected left otitis media status post tympanoplasty and 
mastoidectomy.  The RO established by implication, service 
connection for tinnitus in an April 1998 rating decision and 
specifically denied a separate evaluation.  The deciding 
factor is whether there are overlapping (the same or 
duplicate) manifestations.  Esteban v. Brown, 6 Vet. App. 
259, 261-262 (1994); 38 C.F.R. § 4.14 (1998).  Evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not duplicative of or overlapping with the 
symptomatology of the other condition. 

However, although tinnitus can be considered a distinct 
disability arising from otitis media, as stated previously, 
according to the applicable diagnostic code 6260 for 
tinnitus, there is an expressed requirement that a 
compensable evaluation be assigned for persistent tinnitus 
that is the symptom of a head injury, concussion or acoustic 
trauma.  The preponderance of the evidence is against a 
finding that the appellant's tinnitus was attributable to a 
head injury, a concussion or an acoustic trauma.  The 
appellant has denied head injury and acoustic trauma.  The RO 
has determined that tinnitus was due to otitis media in 
service.  This finding is consistent with the appellant's 
testimony.  The January 1998 opinion determined that it could 
be due to infections, aging or noise exposure.  Although 
indicated in that opinion, there is no evidence of acoustic 
trauma in the record and the appellant has repeatedly denied 
such trauma.  Therefore, there is no provision for a separate 
evaluation for tinnitus associated with otitis media 
(disease).

As tinnitus is a symptom of a service connected residuals of 
otitis media, a disease, and not due to a concussion, head 
injury or acoustic trauma, the preponderance of the evidence 
is against a separate compensable evaluation for tinnitus. 

Regulations that are about to change

The veteran, the representative and the regional office are 
placed on notice that amended regulations governing hearing 
loss, the ears and tinnitus are about to be implemented in 
June 1999.  The veteran is invited to file a new claim as of 
the date of the new regulations.  However, the regulations do 
not have retroactive effect and do not influence the outcome 
of this appeal.


ORDER

Service connection for residuals of a penile Staphylococcus 
aureus infection is denied.  A compensable evaluation for 
left ear hearing loss disability is denied.  An increased 
rating for tuberculosis pleurisy is denied.  A compensable 
evaluation for otitis media with tinnitus status post 
tympanoplasty and mastoidectomy is denied.  A separate rating 
for tinnitus is denied.


REMAND

Cystic Intertrigo

A Travel Board hearing was conducted at the RO in December 
1998.  This Board Member agreed to hold the appellant's file 
for 60 days to allow him to submit any additional evidence.  
The appellant has submitted additional private medical 
evidence in support of his claim for an increased rating for 
cystic intertrigo currently evaluated as 10 percent disabling 
since the issuance of the Statement of the Case in August 
1998.  Neither the appellant nor his representative has 
submitted a waiver that would allow the Board to review the 
evidence without prior RO review and consideration.  See 38 
C.F.R. § 20.1304(c) (1998); see also 38 C.F.R. § 19.37(a) 
(1998). 

Accordingly, this case is REMANDED for the following actions:

The RO must review the claims folder, 
including the additional evidence 
submitted following the December 1998 
Travel Board hearing.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

